PER CURIAM.
The trial court enjoined enforcement of a mobile home park regulation in this suit by mobile home owners. The mobile home owners appeal the trial court’s ruling that damages are not recoverable in this suit. Appellants did not plead or try by implied consent the issue of damages, if any, which are recoverable by reason of lost mobile home sales due to the regulation. Appellants are not necessarily precluded from pursuing damages in a proper proceeding.
AFFIRMED.
OTT, C.J., and BOARDMAN and LE-HAN, JJ., concur.